Citation Nr: 1002127	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-39 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for cervical 
radiculopathy, claimed as numbness in hands, fingers and 
shoulder.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which, in part, denied the 
Veteran's claims.  

In April 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

Following the April 2009 hearing, the Veteran submitted 
additional medical evidence directly to the Board, 
accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).  The Veteran's representative 
subsequently submitted an Informal Brief in December 2009 on 
behalf of the Veteran.

The Veteran's appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Clarification of issues on appeal

The Board initially notes that the Veteran's claims of 
entitlement to service connection for low back and neck 
disabilities were initially denied by the RO in a June 2004 
rating decision, which the Veteran did not appeal.  
Subsequently, the Veteran filed new and material evidence in 
the form of additional service treatment records, which 
prompted the RO to reopen the Veteran back and neck claims.  
See the October 2007 Statement of the Case; see also 
38 C.F.R. § 3.156(c).  The Board finds no reason to disagree 
with the RO's decision to reopen the Veteran's claims, and 
will similarly address these claims on the merits.  

Issues not on appeal

In the above-referenced August 2006 rating decision, the RO 
granted the Veteran's claims of entitlement to service 
connection for bilateral hearing loss, evaluated 
noncompensably disabling, and tinnitus, evaluated 10 percent 
disabling.  To the Board's knowledge, the Veteran has not 
disagreed with these decisions or assigned ratings.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In a July 2007 decision, the Board denied the Veteran's claim 
of entitlement to an increased disability rating for his 
service-connected headache disability.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2009).


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues currently on appeal must be remanded for further 
evidentiary development.  

Reasons for remand

In essence, the Veteran claims that his current back and neck 
disabilities resulted from injuries he sustained during his 
active duty service, specifically from falling approximately 
twenty-feet over the side of a railing onto a concrete floor.               
See the April 2009 hearing transcript, pages 3 and 10.  

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The medical evidence of record demonstrates that the Veteran 
does in fact have current back and neck disabilities.  An 
April 30, 2002 VA x-ray report pertinently indicates that the 
Veteran has "[s]evere narrowing at the level of L5-S1 with 
mild narrowing at the level of T12-L1," and "[o]steophytes 
seen at scattered levels."  A May 25, 2005 VA x-ray report 
also demonstrates that the Veteran has "[m]id cervical 
degenerative disc disease space narrowing and spurring from 
C4 through C6-7 with some posterior spurring at C5-6."  

Further with respect to element (1), the Veteran has claimed 
entitlement to service connection for both residuals of a 
cervical spine injury and cervical radiculopathy.  There is 
no neurological diagnosis of record.  It thus appears that 
the Veteran is requesting service connection for the same 
disability twice.  The matter of whether separate 
disabilities exist must be clarified.  

With respect to element (2), in-service injury, a February 
1968 treatment report specifically indicates that the Veteran 
"fell on [his] back and neck." [Service connection has been 
granted for a fractured skull with cerebral contusion and 
headaches resulting from this incident.] 

Crucially, with respect to the Veteran's neck claim, there is 
no medical nexus evidence in the file specifically indicating 
that the Veteran's current cervical spine disability is 
related to his in-service injury, or ruling out such 
connection.  

With respect to the Veteran's back claim, the Veteran has 
recently submitted a medical opinion from his chiropractor.  
This opinion is unclear.  The chiropractor, M.E.L., D.C., 
concluded that the Veteran's lumbar spine disability was 
related to his in-service fall in the 1960s, but also that x-
ray results show that the disability "began some 15-20 years 
ago . . ." [i.e. between 1988 and 1993, more than 20 years 
following his separation from active-duty service].  See the 
January 11, 2008 letter from M.E.L., D.C.  

Further clarification is necessary as to the nature, onset 
and etiology of the Veteran's claimed disabilities.  Medical 
questions cannot be answered by the Board itself.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  Therefore, the Board finds that 
a medical opinion must be obtained.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]; 
see also 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
low back and neck disabilities, to include 
the claimed disability of the upper 
extremities.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal.  In particular, VBA should afford 
the Veteran the opportunity to submit 
medical evidence establishing a diagnosis 
of a separate neurological disability 
related to his cervical spine disability.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  VBA should then arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide opinions, 
based upon the entire medical history and 
with supporting rationale, as to whether 
it is as likely as not that the Veteran's 
low back disability and/or neck disability 
is related to his in-service fall.  If it 
is more likely that either disability is 
related to a cause occurring after the 
Veteran's military service, the reviewer 
should indicate as such.  If medical 
evidence of a separate neurological 
disability is submitted by the Veteran, 
the reviewer should also determine if such 
disability is directly related to the 
Veteran's in-service fall, or to his 
current cervical spine disability.  If the 
reviewing professional determines that 
physical examination and/or diagnostic 
testing of the Veteran are necessary, such 
should be scheduled.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service 
connection claims.  If the claims are 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).    



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


